DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (US Provisional Application 62/814,147 filed on March 5th, 2019).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 17th, 2022 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement filed May 17th, 2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document (there is no translation provided of the FOR Japanese Document JP6269172 (FOR Item #4); each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Due to the excessively lengthy Information Disclosure Statement submitted by applicant, the examiner has given only a cursory review of the listed references.  In accordance with MPEP 609.04(a), applicant is encouraged to provide a concise explanation of why the information is being submitted and how it is understood to be relevant. Concise explanations (especially those which point out the relevant pages and lines) are helpful to the Office, particularly where documents are lengthy and complex and applicant is aware of a section that is highly relevant to patentability or where a large number of documents are submitted and applicant is aware that one or more are highly relevant to patentability.  Applicant is required to comply with this statement for any non-English language documents.  See 37 CFR § 1.56 Duty to Disclose Information Material to Patentability.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on September 8th, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #11,331,006 and any Patent granted on US Application 17/804,152 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on September 8th, 2022 (see attached Interview Summary).

The application has been amended as follows: 
Regarding claim 1)
Claim 1) A system for human motion detection and tracking, the system comprising:
a non-transitory memory, and a non-transitory storage therein, the smart device including a busing architecture communicatively interconnecting the optical sensing instrument, the processor, the non-transitory memory, and the non-transitory storage; and the non-transitory memory accessible to the processor, the non-transitory memory including processor-executable instructions that, when executed by the processor, cause the system to:
capture, via the optical sensing instrument, an image frame relative to a user in a line-of-sight with the optical sensing instrument, the image frame including at each image element monoptic coordinate values,
convert the image frame into a designated image frame format,
derive a two-dimensional dataset from the designated image frame format,
convert, using inverse kinematics, the two-dimensional dataset into a three-dimensional dataset, the three-dimensional dataset including a time-independent plurality of static joint positions, and
calculate, using the three-dimensional dataset in a non-time domain manner, a position of each of a respective plurality of body parts in the image frame.

Regarding claim 19)
Claim 19) A system for human motion detection and tracking, the system comprising:
a non-transitory memory, and a non-transitory storage therein, the smart device including a busing architecture communicatively interconnecting the optical sensing instrument, the processor, the non-transitory memory, and the non-transitory storage; the non-transitory memory accessible to the processor, the non-transitory memory including first processor-executable instructions that, when executed by the processor, cause the system to:
capture, via the optical sensing instrument, an image frame relative to a user in a line-of-sight with the optical sensing instrument, the image frame including at each image element monoptic coordinate values,
convert the image frame into a designated image frame format,
derive a two-dimensional dataset from the designated image frame format,
convert, using inverse kinematics, the two- dimensional dataset into a three-dimensional dataset, the three-dimensional dataset including a time-independent plurality of static joint positions, and
calculate, using the three-dimensional dataset in a non-time domain manner, a position of each of the respective plurality of body parts in the image frame; and
the non-transitory memory accessible to the processor, the non-transitory memory including second processor-executable instructions that, when executed by the processor, cause the system to:
define a horizontal axis and a vertical axis in the two-dimensional dataset,
fix an intersection of the two-dimensional dataset and the horizontal axis as a start of a kinematic chain, and
calculate variable joint parameters required to place ends of the kinematic chain in a given position and orientation relative to the start of the kinematic chain.

Regarding claim 20)
Claim 20) A system for human motion detection and tracking, the system comprising:
a non-transitory memory, and a non-transitory storage therein, the smart device including a busing architecture communicatively interconnecting the optical sensing instrument, the processor, the non-transitory memory, and the non-transitory storage; and the non-transitory memory accessible to the processor, the non-transitory memory including first processor-executable instructions that, when executed by the processor, cause the system to:
capture, via the optical sensing instrument, an image frame relative to a user in a line-of-sight with the optical sensing instrument, the image frame including at each image element monoptic coordinate values, the user being at a known location, the user performing a known movement,
convert the image frame into a designated image frame format,
derive a two-dimensional dataset from the designated image frame format,
convert, using inverse kinematics, the two-dimensional dataset into a three-dimensional dataset, the three-dimensional dataset including a time-independent plurality of static joint positions, and
calculate, using the three-dimensional dataset in a non-time domain manner, a position of each of the respective plurality of body parts in the image frame.

Allowable Subject Matter
Claims 1 – 20 are allowed.
 
The following is an examiner’s statement of reasons for allowance: The independent claims (1, 19, and 20 with Claim1  taken as the representative claim) recite subject matter previously recited in US Application 17/362,299 which is now US Patent #11,331,006 and US Application 17/804,152 and thus the previous statement for reasons for allowance is incorporated into this reasons for Allowance (taken from US Application 17/804,152) in its entirety.  The independent claims recite a novel combination of elements (e.g. inverse kinematics to convert 2D to 3D images / data, use of time dependent data and non-time dependent data in processing images) that would at best yield a very piecemeal collaboration of prior art that would not render obvious the present invention.
Dependent claims 2 – 18 depend on allowed independent claim 1 and thus are similarly Allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ebrahimi Afrouzi, et al. (US PG PUB 2022/0187841 A1 referred to as “Ebra” throughout) recited a sensing device with some of the features claimed for a different application but does not overcome Applicant’s priority date. Domeika, et al. (US PG PUB 2019/0038181 A1 referred to as “Domeika” throughout) teaches in Figures 4 – 5 statistical bounding box approaches to imaging but not the details or all the features of the claimed invention. Kur, et al. (US Patent #11,226,677 B2 referred to as “Kur” throughout) was identified during Interference Search as relevant / close prior art, but lacks features such as the use of time dependent data and not time dependent data as called for in the present invention (see at least claim 1 in the present invention).
No additional references were found in updated search and consideration including Interference search.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571)-272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487